DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 19 December 2019.  Claims 1 – 18 are pending and currently being examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
.

Claim Objections
Claims 3, 5 are objected to because of the following informalities:
In Re Claim 3, the phrase “both the motor stool connection part or the pump base connection part” in Lines 4 – 5 would be clearer if replaced with the phrase --both the motor stool connection part and the pump base connection part--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, this claim recites the limitation “each of the tie rods” in Line 13.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --each of the at least two tie rods-- will be assumed instead.
In Re Claim 1, this claim recites the limitation “one of the fasteners” in Line 13.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --one of the at least two fasteners-- will be assumed instead.
In Re Claim 1, this claim recites the limitation “each of the fasteners” in Line 14.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --each of the at least two fasteners-- will be assumed instead.
In Re Claim 2, this claim recites the limitation “each of the tie rods” in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --each of the at least two tie rods-- will be assumed instead.
In Re Claim 2, this claim recites the limitation “each tie rod” in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --each of the at least two tie rods-- will be assumed instead.
In Re Claim 3, this claim recites the limitation “each of the tie rods” in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --each of the at least two tie rods-- will be assumed instead.
In Re Claim 4, this claim recites the limitation “exactly two of the tie rods” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --exactly two of the at least two tie rods-- will be assumed instead.
In Re Claim 5, this claim recites the limitation “each of the tie rods” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --each of the at least two tie rods-- will be assumed instead.
In Re Claim 5, The term "essentially" (cited 3 times in Lines 2, 3 and 4) is a relative term which renders the claim indefinite.  The phrase "essentially parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of deviation from “parallel” that would still be within the scope of the invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of prior art analysis, the phrase --parallel-- will be assumed instead,
In Re Claim 6, this claim recites the limitation “the protrusion end” in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --a protrusion end-- will be assumed instead.
In Re Claim 6, this claim recites the limitation “one of the motor stool recesses” in Line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --one of the at least two radially outwardly open motor stool recesses-- will be assumed instead.
In Re Claim 7, this claim recites the limitation “each of the pump base recesses” in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --each of the at least two radially outwardly open pump base recesses-- will be assumed instead.
In Re Claim 7, this claim recites the limitation “one of the tie rods” in Lines 3 - 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --one of the at least two tie rods-- will be assumed instead.
In Re Claim 8, this claim recites the limitation “each of the pump base recesses” in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --each of the at least two radially outwardly open pump base recesses-- will be assumed instead.
In Re Claim 8, it is not clear if “a tie rod” in Line 3 is one of the at least two tie rods in Line 12 of Claim 1.  For the purpose of prior art analysis, the phrase --a tie rod of the at least two tie rods-- will be assumed instead.
In Re Claim 9, this claim recites the limitation “each pump base recess” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of 
In Re Claim 10, this claim recites the limitation “one of the pump base recesses” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --one of the at least two radially outwardly open pump base recesses-- will be assumed instead.
In Re Claim 10, this claim recites the limitation “each tie rod” in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --each of the at least two tie rods-- will be assumed instead.
In Re Claim 11, this claim recites the limitation “each tie rod” in Lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --each of the at least two tie rods-- will be assumed instead.
In Re Claim 12, this claim recites the limitation “the circumferential extension” in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --a circumferential extension-- will be assumed instead.
In Re Claim 12, this claim recites the limitation “the tie rods” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --the at least two tie rods-- will be assumed instead.
In Re Claim 13, this claim recites the limitation “at least one of the fasteners” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the 
In Re Claim 14, it is not clear if the phrase “engagement means” in Line 3 is the same as the engagement means in Claim 13.  For the purpose of prior art analysis, the phrase --an engagement means-- will be assumed instead.
In Re Claim 15, this claim recites the limitation “at least one of the fasteners” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --at least one of the at least two fasteners-- will be assumed instead.
In Re Claim 16, this claim recites the limitation “each of the fasteners” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --each of the at least two fasteners-- will be assumed instead.
In Re Claim 16, this claim recites the limitation “each tie rod” in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --each of the at least two tie rods-- will be assumed instead.
In Re Claim 16, this claim recites the limitation “the protrusion end” in Line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --a protrusion end-- will be assumed instead.
In Re Claim 17, this claim recites the limitation “each tie rod” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --each of the at least two tie rods-- will be assumed instead.
In Re Claim 17, this claim recites the limitation “the tie rod” in Line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --each of the at least two tie rods-- will be assumed instead.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 – 6 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikkelsen922 (PG Pub US 20160108922 A1).

    PNG
    media_image1.png
    646
    690
    media_image1.png
    Greyscale

Annotated Figure 11 of Mikkelsen922
In Re Claim 1, with reference to the Figure 11 embodiment, Mikkelsen922 discloses a pump assembly comprising: a rotor shaft (6) extending along a rotor axis (paragraph [0044], shaft is shown in Figure 2); a pump base (1), a pump housing (5) (paragraph [0044] and Figure 2); a motor (paragraph [0049]) for driving the rotor shaft (6); a motor housing (7) enclosing the motor (paragraph [0049], a motor housing must enclose a motor); a motor stool (34) comprising a motor coupling portion (top of 34) and a pump coupling portion (bottom of 34) (paragraph [0057), wherein the pump housing (5) encloses one or more impeller stages (4) arranged between the motor stool (34) and 

In Re Claim 2, Mikkelsen922 discloses that each of the at least two tie rods (11) comprises a motor stool connection part (that connects to 35) at a motor stool end portion (the connection to 35 is at the end portion of the tie rod) of each of the at least two tie rods (11) and a pump base connection part (where it connects to 12 in Figure 2, see paragraph [0046]) at a pump base (1) end portion (portion of 11 that engages 12) of each tie rod (11) (paragraph [0046] and Figure 2).

In Re Claim 4, Mikkelsen922 discloses that the motor stool (34) is clamped to the pump base (1) by exactly two of the at least two tie rods (paragraph [0017] states that at least two are needed); and the fixation protrusions (see annotated figure 11 above) of 

In Re Claim 5, Mikkelsen922 discloses that each of the at least two tie rods (11) extends parallel to the rotor axis (paragraph [0044], shaft 6 is shown in Figure 2).

    PNG
    media_image2.png
    612
    725
    media_image2.png
    Greyscale

Annotated Figure 11 of Mikkelsen922
In Re Claim 6, Mikkelsen922 discloses that the motor stool comprises at least two radially outwardly open motor stool recesses (see annotated Figure 11 above, the recesses are open because the tie rods 11 are free to pass through them); a protrusion 

In Re Claim 18, Mikkelsen922 discloses that the pump assembly is a multi-stage centrifugal pump assembly (paragraph [0044] and Figure 2). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 8, 10, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen922 (PG Pub US 20160108922 A1) in view of Mikkelsen908 (European Patent EP 3181908 A1, provided in applicant’s IDS, full machine translation provided by the examiner).

In Re Claim 3, Mikkelsen922 discloses all the limitations of Claim 2, however, it does not disclose a longitudinal panel.
Nevertheless, Mikkelsen908 discloses that each of the at least two tie rods (11) comprises a longitudinal panel (15), wherein: the longitudinal panel (15) has a radially outer face (outer side of sheet metal visible in Figure 1) and a radially inner face (inner side of sheet metal visible in Figure 4) (Figures 3 and 4 and paragraph [0028]); the motor stool connection part (13) extends inwardly from the radially inner face of the panel (15) towards the rotor axis (28) (Figure 7 and paragraph [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the at least two tie rods of Mikkelsen922 to incorporate a longitudinal panel as taught by Mikkelsen908 for the purpose of reducing weight of the tie rods (paragraph [0004] of Mikkelsen908).

In Re Claim 7, Mikkelsen922 discloses all the limitations of Claim 1, however, it does not disclose radially outwardly opening pump base recesses that accommodates a pump base connection part.
Nevertheless, Mikkelsen908 discloses the pump base (2) comprises at least two radially outwardly open pump base recesses (18, 19, Figure 4); each of the at least two 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the pump base Mikkelsen922 to incorporate radially outwardly opening pump base recesses that accommodates a pump base connection part as taught by Mikkelsen908 for the purpose of simplifying the assembly process because the threaded connection to the pump base will not be necessary.

    PNG
    media_image3.png
    686
    717
    media_image3.png
    Greyscale

Annotated Figure 4 of Mikkelsen908
In Re Claim 8, Mikkelsen922 and Mikkelsen908 disclose all the limitations of Claim 7, although Mikkelsen922 does not disclose an anchor face for positive form locking with a hook face, however, Mikkelsen908 discloses that each of the at least two radially outwardly open pump base recesses (18, 19) comprises an anchor face (lower face of 20, see annotated Figure 4 above) for a positive form locking with a hook face (see annotated Figure 4 above) of the pump base connection part (21) of a tie rod (11) of the at least two tie rods (paragraph [0029] and Figure 4).

    PNG
    media_image4.png
    686
    717
    media_image4.png
    Greyscale

Annotated Figure 4 of Mikkelsen908
In Re Claim 10, Mikkelsen922 and Mikkelsen908 disclose all the limitations of Claim 7, although Mikkelsen922 does not disclose a securing face, however, Mikkelsen908 discloses that at least one of the at least two radially outwardly open pump base recesses (18, 19) comprises a securing face (see annotated Figure 4 above) for abutting against a radial outer face of a panel (15) of each of the at least two tie rods (11); a surface normal (see annotated figure 4 above) of the securing face has a 

In Re Claim 11, Mikkelsen922 discloses all the limitations of Claim 1, however, it does not disclose a longitudinal panel.
Nevertheless, Mikkelsen908 discloses a longitudinal panel (15) of each tie rod (11) lies at least partially against a radially outer face (see where label 8 points in Figure 1) of the pump housing (8) (Figure 1 and paragraph [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the tie rods of Mikkelsen922 such that they each have a longitudinal panel as taught by Mikkelsen908 for the purpose of reducing weight (paragraph [0004] of Mikkelsen908) and for making the device more compact by reducing the radial dimension.

In Re Claim 17, Mikkelsen922 discloses all the limitations of Claim 1, and Mikkelsen922 further discloses that a motor stool connection part (inside 34) of each tie rod (11) is movable parallel to the rotor axis (when it is inserted into 34) within a range inside the motor stool recess (the end of the range would be the position shown in Figure 11, the beginning of the range would be just before insertion in 34), however, it does not disclose radially outwardly opening pump base recess.
Nevertheless, Mikkelsen908 discloses an upper stop (20) is defined by a positive form locking between a hook face (lower portion of recess 16) of a pump base connection part (16) of the tie rod (11) and an anchor face (lower face of 20) of a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the tie rods of Mikkelsen922 such that they each have a hook face that form a positive form lock and a radially outwardly open pump base recess as taught by Mikkelsen908 for the purpose of simplifying the assembly process because the threaded connection to the pump base will not be necessary.


Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen922 (PG Pub US 20160108922 A1).
In Re Claim 12, Mikkelsen922 discloses al the limitations of Claim 1, although Mickkelsen922 discloses the at least two tie rods (11) which must have a cumulative circumferential extension, it does not disclose that it is in the range of 1/18 to 1/4 of a circumference of the pump housing.
Nevertheless, resizing the tie rods such that their cumulative circumferential extension is in the range of 1/18 to 1/4 of a circumference of the pump housing would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237, (CCPA 1955). Furthermore, the Federal Circuit held that, where the only difference between the prior .


Claims 1, 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gronborg (PG Pub US 20100232951 A1) in view of Mikkelsen922 (PG Pub US 20160108922 A1).

In Re Claim 1, Gronborg discloses a pump assembly comprising: a rotor shaft (6) extending along a rotor axis (paragraph [0027], Figure 3); a pump base (34), a pump housing (31) (paragraph [0034] and Figure 3); a motor (1) for driving the rotor shaft (6 via 3) (paragraph [0027] and Figure 3); a motor housing (2) enclosing the motor (paragraph [0027] and Figure 3); a motor stool (13) comprising a motor coupling portion (left end face of 13) and a pump coupling portion (right end face of 13) (paragraph [0028] and Figure 3), wherein the pump housing (31) encloses one or more impeller stages (7) arranged between the motor stool (13) and the pump base (34) (paragraph [0027] and Figure 3).
Although Gronborg discloses that the motor stool is clamped to the pump base by tie rods (paragraph [0035] discloses tension rods), it does not explicitly disclose the fasteners, fixation protrusions and details of the tie rods.

    PNG
    media_image5.png
    583
    725
    media_image5.png
    Greyscale

Annotated Figure 5 of Mikkelsen922
Nevertheless, the Figures 4 and 5 embodiment of Mikkelsen922 discloses a motor stool (17) having a motor coupling portion (7), the motor stool (17) comprises at least two fixation protrusions (see annotated figure 5 above which shows one protrusion, there a corresponding protrusion for each of at least two tie rods 11), each having a protrusion end (above 29) in the motor coupling portion (7); and at least two fasteners (19, Figure 4d); at least two tie rods (11), wherein the motor stool (17) is clamped to the pump base (1) by the at least two tie rods (11) (paragraph [0046] and Figure 2); and each of the at least two tie rods (11) is fixed to the motor stool (17) by 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the fasteners, fixation protrusions and details of the tie rods as taught by Mikkelsen922 to fasten the motor stool of Gronborg to the pump base because substituting the broadly disclosed tie rod of Gronborg with the detailed tie rod configuration of Mikkelsen922 yields predictable results (MPEP 2141, Section III, Rationale “B”).
In the modified apparatus, since the motor housing (2) of Gronborg surrounds the motor stool (13), each of the at least two fasteners (19) of Mikkelsen922 in the motor coupling portion of the motor stool would only be accessible when the motor housing is decoupled from the motor coupling portion of the motor stool as claimed.

In Re Claim 13, Gronborg and Mikkelsen922 disclose all the limitations of Claim 1, although Gronborg does not disclose a fastener, however, Mikkelsen922 discloses that at least one of the fasteners (19) comprises an engagement means (20) for engaging a tool (paragraph [0050]); and the engagement means (20) is laterally enclosed by the motor stool (it is inside motor coupling portion 7 of motor stool 17) (paragraph [0050] and Figure 5).

In Re Claim 14, Gronborg and Mikkelsen922 disclose all the limitations of Claim 13, although Gronborg does not disclose a fastener, however, Mikkelsen922 discloses that the protrusion end (above 29) in the motor coupling portion (7) is laterally enclosed 

In Re Claim 15, Gronborg and Mikkelsen922 disclose all the limitations of Claim 1, although Gronborg does not disclose a fastener, however, Mikkelsen922 discloses at least one of the at least two fasteners (19) comprises a bolt (19 reads on an internally threaded bolt); and a motor stool connection part (above 29) of each tie rod comprises a thread (18) for receiving the bolt (19) (paragraph [0052 and Figure 5).

In Re Claim 16, Gronborg and Mikkelsen922 disclose all the limitations of Claim 1, although Gronborg does not disclose a fastener, however, Mikkelsen922 discloses that each of the at least two fasteners (14, Figure 6) comprises a nut (paragraph [0053]) with an inner thread (a nut must have an inner thread); a motor stool connection part (18, Figure 6) of each of the at least two tie rods (11) comprises a bolt portion (paragraph [0053]) with an outer thread (the bolt must have an outer threat to engage the nut), the bolt portion extending through the fixation protrusion (27) for receiving the inner thread of the nut (14) located at a protrusion end (18, Figure 6) facing towards the motor housing (above 17) (paragraph [0053] and Figure 6).


Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reason for indicating Allowable Subject Matter
The prior art does not disclose the pump assembly of Claim 9, but more specifically the limitations: “anchor face of each of the at least two radially outwardly open pump base recess has an angular orientation with an angle in the range of 0 degree to 60 degree with respect to a plane perpendicular to the rotor axis; a surface normal of the anchor face has a vector component pointing radially inward towards the rotor axis”.  The surface normal of the lower face of holding element (20) in Figure 4 of Mikkelsen908 does not have a vector component pointing radially inward.

Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Mikkelsen659 (PG Pub US 20180363659 A1 discloses plurality of tie rods (11) having a longitudinal panel (15).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746